       Case 3:09-cr-00019-BAJ-EWD       Document 351     04/23/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                  CRIMINAL ACTION

 VERSUS

 RLS AR ABDUL AZIZ                                         NO.: 9-00019-BAJ-EWD


                              RULING AND ORDER

      Before the Court is the Motion to Reconsider the Court’s ruling on the

Motion for Relief from Judgment Due to Fraud on the Courts by the U.S. Attorney’s

Office and Defense Counsel (Doc. 346) and the Motion to Show Cause as to why

sanctions should not be imposed on the U.S. Attorney’s Office and defense counsel

(Doc. 339). The United States did not file a response to either motion. For the reasons

stated herein, the Motion to Reconsider (Doc. 346) and the Motion to Show

Cause (Doc. 339) are DENIED.

      In the Motion for Relief from Judgment Due to Fraud on the Courts by the U.S.

Attorney’s Office and Defense Counsel (Doc. 336), Petitioner asserted that the United

States and defense counsel falsely represented to the Court that Petitioner was

delusional because he insisted that he practiced the Muslim faith. Petitioner claimed

that based on the attorneys’ alleged false representations, the Court ordered

Petitioner to undergo a mental health evaluation, which contributed to the denial of

his Motion to Dismiss (Doc. 173) and Motion to Vacate (Doc. 325), requiring the Court

to reconsider its ruling on these two motions. The Court denied the Motion for Relief

from Judgment.

                                          1
         Case 3:09-cr-00019-BAJ-EWD        Document 351    04/23/20 Page 2 of 3



         Petitioner argues that the Court should reconsider its ruling on the motion

because the evidentiary support on which the motion relied, namely, the FBI report

and the Baton Rouge Police Department arrest report, constituted undisputed facts,

not assertions. However, the Court treated the evidence Petitioner cited to as fact in

its ruling on the motion, stating that it could not “conclude that these facts alone

prove that the attorneys in the case perpetrated a fraud to convince the Court that

Petitioner required a mental health evaluation.” (Doc. 344 at p. 3 (emphasis added)).

Petitioner has done nothing to challenge the Court’s underlying conclusion.

         Petitioner also cites to two items of evidence that the Court did not address in

its ruling on the motion: first, the U.S. Attorney’s Office’s opposition to Petitioner’s

motion to suppress, in which it acknowledged that Petitioner legally changed his

name to RLS Ar Abdul Aziz; and second, defense counsel’s personal notes, which

indicate that the investigation into Petitioner originated as an investigation into a

mosque in Baton Rouge. The Court finds that these two items of evidence are

duplicative of the evidentiary support that the Court previously concluded was

insufficient to prove that the attorneys in the case perpetrated a fraud on the Court.

The FBI report stated that Petitioner’s name was RLS Abdul Aziz and that he had

traveled to Africa to find a wife and to participate in religious activities. Also, the

Baton Rouge Police Department arrest report indicated that Petitioner had been

involved in a dispute with his U.S. wife for spending time with his “other Islamic

wife.”    Thus, consideration of this evidence would not have altered the Court’s

conclusion that both defense counsel and counsel for the United States could honestly



                                             2
       Case 3:09-cr-00019-BAJ-EWD       Document 351     04/23/20 Page 3 of 3



have believed that Petitioner may not be Muslim and that he may be delusional in

believing that he was a member of the Muslim faith.

      Moving on to the Motion to Show Cause, Petitioner requests that the Court

order defense counsel and the U.S. Attorney’s Office to show cause why sanctions

should not be imposed for perpetrating a fraud on the Court. Given the Court’s ruling

that there is insufficient evidence to show that the attorneys in the case perpetrated

a fraud on the Court, the Motion to Show Cause must be denied.

      Accordingly,

      IT IS ORDERED that the Motion to Reconsider (Doc. 346) and the

Motion to Show Cause (Doc. 339) are DENIED.



                                Baton Rouge, Louisiana, this 23rd day of April, 2020



                                       _______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          3
